Citation Nr: 1823850	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  13-03 273A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a compensable rating prior to December 3, 2015 and a rating in excess of 10 percent thereafter for bilateral hearing loss.

2.  Entitlement to a compensable rating prior to December 3, 2015 and in excess of 10 percent thereafter for dermatophytosis and onychomycosis.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Carter, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from December 1984 to January 1996.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In June 2015, the Veteran testified at a Travel Board hearing at the RO in Montgomery, Alabama before the undersigned.

In September 2015, the Board remanded the case for additional evidentiary development and it has been returned to the Board in June 2016 for further appellate review.

In August 2016, the Veteran submitted additional private treatment records relevant to the service-connected bilateral hearing loss claim on appeal.  Since the Substantive Appeal (VA Form 9) was received by the RO on February 21, 2013, the Board will proceed with the initial review of these records.  See 38 U.S.C. § 7105 (2012) (Evidence received with or after any substantive appeal received on or after February 2, 2013 is subject to initial review by the Board, unless the Veteran explicitly requests consideration by the RO.).

At the December 2015 VA Disability Benefits Questionnaire (DBQ) examination for hearing loss, the Veteran reported functional impairment of service-connected bilateral hearing loss includes mood swings and isolation/withdrawn personality.  To the extent that the Veteran asserts having a psychiatric disability due to his bilateral hearing loss, if he wishes to claim entitlement to service connection for an acquired psychiatric disability secondary to his service-connected bilateral hearing loss, he is advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2017).


FINDINGS OF FACT

1.  Prior to December 3, 2015, the Veteran's service-connected bilateral hearing loss was not manifested by hearing acuity worse than Level III in the right and left ears.

2.  Since December 3, 2015, the Veteran's service-connected bilateral hearing loss has not been manifested by hearing acuity worse than Level IV hearing in the right ear and worse than Level V hearing in the left ear.

3.  The Veteran's service-connected dermatophytosis and onychomycosis is predominantly manifested by dermatitis.

4.  Prior to February 14, 2011, the Veteran's service-connected dermatophytosis and onychomycosis was not manifested by at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.

5.  From February 14, 2011 to December 2, 2015, the Veteran's service-connected dermatophytosis and onychomycosis was manifested by at least, and no worse, use of systemic therapy required for a total duration of six weeks or more, but not constantly, during the past 12-month period.

6.  Since December 3, 2015, the Veteran's service-connected dermatophytosis and onychomycosis has not been manifested by at least 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable rating prior to December 3, 2015 and a rating in excess of 10 percent thereafter for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5102, 5103, 5103A (2012); 38 C.F.R. §§ 3.102, 3.103, 3.159, 4.1, 4.2, 4.3, 4.7, 4.21, 4.85, 4.86, Diagnostic Code 6100 (2017).

2.  With reasonable doubt in the Veteran's favor, the criteria for entitlement to a 30 percent rating, and no higher, from February 14, 2011 to December 2, 2015 for dermatophytosis and onychomycosis have been met.  38 U.S.C. §§ 1155, 5102, 5103, 5103A; 38 C.F.R. §§ 3.102, 3.103, 3.159, 4.1, 4.2, 4.3, 4.7, 4.21, 4.118, Diagnostic Codes 7806, 7813 (2017).

3.  The criteria for entitlement to a compensable rating prior to February 14, 2011 and a rating in excess of 10 percent since December 3, 2015 for dermatophytosis and onychomycosis have not been met.  38 U.S.C. §§ 1155, 5102, 5103, 5103A; 38 C.F.R. §§ 3.102, 3.103, 3.159, 4.1, 4.2, 4.3, 4.7, 4.21, 4.118, Diagnostic Codes 7806, 7813.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C. §§ 5103 and 5103A have been met.  VA's duty to notify was satisfied by a February 2011 letter.  38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.

Next, VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim to include where warranted by law, and affording the claimant VA examinations, VA medical opinions, and a hearing before the Board.  38 U.S.C. §§ 5103, 5103A.  There is no objective or subjective evidence indicating that there has been a material change in the severity of the Veteran's service-connected bilateral hearing loss and dermatophytosis and onychomycosis on appeal since he was last examined in December 2015.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95; 60 Fed. Reg. 43186 (1995).  There is no evidence that additional records have yet to be requested.

With regard to the June 2015 hearing, the Veterans Law Judge and the Veteran identified the issues on appeal and engaged in a discussion as to substantiation of the claims.  Specifically, the Veterans Law Judge gave the Veteran the opportunity to discuss his complaints regarding bilateral hearing loss and dermatophytosis and onychomycosis.  The actions of the Veterans Law Judge supplemented the duty to notify and assist and complied with any related duties owed during a hearing.  Overall, the hearing was legally sufficient, and there has been no allegation to the contrary.  See 38 C.F.R. § 3.103.

There was also substantial compliance with the September 2015 remand directives.  The Veteran was requested in a November 2015 letter to complete and return VA Forms 21-4142 and 21-4142a in order for VA to obtain his treatment records, to include from Dr. Borton and Dr. Vaughn.  As of this date, no response has been received by the Veteran permitting such authorization.  The RO documented that no records at any VA Medical Center dated from 2011 to the present were available for the Veteran.  The Veteran was afforded VA DBQ examinations for skin diseases and hearing loss in December 2015, and these reports are adequate as they were based on a review of the history, examination, and sufficient information was provided to allow the Board to render an informed determination.  Lastly, the case was readjudicated in a January 2016 Supplemental Statements of the Case.

In sum, there is no evidence of any VA error in notifying or assisting him that reasonable affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, such as for the service-connected bilateral hearing loss and dermatophytosis and onychomycosis in this case, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disabilities in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Bilateral Hearing Loss

In a March 1996 VA rating decision, service connection for bilateral hearing loss was granted because the disability was deemed to be directly related to his military service.  The Veteran was assigned a noncompensable (0 percent) rating effective for the entire rating period from February 1, 1996 (date following separation from active service).  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

On January 20, 2011, the Veteran requested a higher rating for service-connected bilateral hearing loss.  During the course of the appeal, in a January 2016 VA rating decision, a 10 percent disability rating was assigned effective from December 3, 2015.  Id.  Since the 0 and 10 percent disability ratings are not the maximum ratings available prior to December 3, 2015 or thereafter, the issue has been returned to the Board and listed on the title page accordingly.  See AB v. Brown, 6 Vet. App. 35 (1993).

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity Levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness. 

VA audiological evaluations are conducted using a controlled speech discrimination test together with the results of puretone audiometry tests.  The vertical line in Table VI (printed in 38 C.F.R. § 4.85) represents nine categories of the percentage of discrimination based on a controlled speech discrimination test.  The horizontal columns in Table VI represent 9 categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85 and the statement of the case) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity.  See 38 C.F.R. § 4.85.

In addition to dictating objective test results, a VA audiologist must describe the functional effects caused by a hearing disability in his or her final report.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In this case, the VA examiners noted functional impact from the Veteran's hearing loss.

At the outset, the Board notes that review of the record is silent for any VA treatment records, as noted after attempts by the RO to obtain such records in February 2011, June 2011, and November 2015.

      A.  Prior to December 3, 2015

The Board considers whether a compensable rating for bilateral hearing loss is warranted at any time within one year prior to the date of claim on January 20, 2011 to December 2, 2015.

At a December 2010 private audiological evaluation by Dr. Borton, the Veteran reported interest in amplification and some bilateral tinnitus.  His pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
50
65
60
65
LEFT
40
50
60
65
60

The average pure tone threshold was 60 in the right ear and 59 in the left ear.  See Savage v. Shinseki, 24 Vet. App. 259 (2011) (noting the Board may interpret results from a private audiometric graph, if it felt it had the expertise, and holding that the Board may not ignore such private audiometric test results that are of record).

The Board finds that the speech recognition test results in this report lacks probative value because the examiner did not indicate whether the Maryland CNC test was used, which is a requirement for a hearing impairment examination for VA purposes.  See 38 C.F.R. § 4.85(a).  As noted above, the Veteran has not, as of this date, responded to the November 2015 request for completion of a VA Form 21-4142 to assist VA in obtaining any outstanding records or clarification from Dr. Borton.  As a result, a Roman numeral cannot be designated for hearing impairment of either ear pursuant to Table VI.

Nevertheless, the Board considers the Hertz audiometric test scores derived from the March 1996 VA audiological examination in the context of the last valid speech recognition testing in the December 2010 private audiological evaluation.  At the time of the March 1996 VA examination, the Veteran's word recognition score using the Maryland CNC test was 96 percent in the right and left ears.  These audiometric findings equate to Level II hearing in the right and left ears.  See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, they result in a 0 percent disability rating for bilateral hearing impairment.

Next, at the May 2011 VA examination for hearing loss and tinnitus, the Veteran reported difficulty hearing conversations at his work place and professional workshop speakers which makes him frustrated due to missing important information.  His pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
65
70
65
LEFT
45
45
60
65
65

The average pure tone threshold was 63 in the right ear and 59 in the left ear.  His word recognition score using the Maryland CNC test was 85 percent in the right and left ears.

These audiometric findings equate to Level III hearing in the right and left ears.  See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, they result in a 0 percent disability rating for bilateral hearing impairment.  As a result, the currently assigned 0 percent disability rating for the Veteran's bilateral hearing loss is accurate and appropriately reflects this disability under the provisions of 38 C.F.R. § 4.85.

The bilateral puretone thresholds in December 2010 and May 2011 do not qualify as exceptional patterns of hearing, as the Veteran did not have puretone thresholds of 55 decibels or more at each of the frequencies of 1000, 2000, 3000 and 4000 hertz or a puretone threshold of 30 decibels or less at 1000 hertz and 70 decibels or more at 2000 hertz.  As a result, use of Table VIa is not warranted in this case during the appeal period prior to December 3, 2015.  See 38 C.F.R. § 4.86(b).

      B.  Since December 3, 2015

The Board considers whether a rating in excess of 10 percent for bilateral hearing loss is warranted at any time since December 3, 2015.

At the December 3, 2015 VA DBQ examination for hearing loss and tinnitus, the Veteran reported the need to have words/conversations repeated and increased volume on television and radio, and difficulty hearing telephone conversations and clarity of words during conversations at work as an assistant principal at a high school.  His pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
60
60
65
LEFT
45
60
60
60
65

The average puretone threshold was 59 in the right ear and 61 in the left ear.  His word recognition score using the Maryland CNC test was 84 percent in the right ear and 88 percent in the left ear.

These audiometric findings equate to Level III hearing in the right and left ears.  See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, they result in a 0 percent disability rating for bilateral hearing impairment.  The VA examiner noted that test results were valid for rating purposes and use of speech discrimination score was appropriate for this Veteran.

The right ear puretone thresholds in December 2015 do not qualify as exceptional patterns of hearing, as the Veteran did not have puretone thresholds of 55 decibels or more at each of the frequencies of 1000, 2000, 3000, and 4000 hertz or a puretone threshold of 30 decibels or less at 1000 hertz and 70 decibels or more at 2000 hertz.  As a result, use of Table VIa is not warranted in this case for the right ear.  See 38 C.F.R. § 4.86(b).

In contrast, the left ear puretone thresholds in December 2015 qualify as exceptional patterns of hearing, as the Veteran had puretone thresholds of 60 decibels and more at each of the frequencies of 1000, 2000, 3000, and 4000 Hertz.  See 38 C.F.R. § 4.86(b).  As such, these audiometric findings equate to Level IV in the left ear.  See id, Table VIa.  When Level III in the right ear and Level IV in the left ear are applied to Table VII, they result in a 10 percent disability rating for bilateral hearing impairment.  As a result, the currently assigned 10 percent disability rating for the Veteran's bilateral hearing loss is accurate and appropriately reflects this disability under the provisions of 38 C.F.R. §§ 4.85, 4.86.

Most recently, at an August 2016 private audiological evaluation, the Veteran's pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
45
60
60
60
60
LEFT
45
70
65
65
65

The average pure tone threshold was 60 in the right ear and 66 in the left ear.  See Savage, 24 Vet. App. at 259.

The Board finds that the speech recognition test results in this report lacks probative value because the examiner indicated use of the W-22 list for speech recognition testing, rather than using the Maryland CNC test which is a requirement for a hearing impairment examination for VA purposes.  See 38 C.F.R. § 4.85(a).  There is no need for further development in this case to seek clarification on whether or not the Maryland CNC test was used because the private physician clearly noted use of the W-22.  As a result, a Roman numeral cannot be designated for hearing impairment of either ear pursuant to Table VI.

Nevertheless, the Board considers the Hertz audiometric test scores derived from the August 2016 private audiological evaluation in the context of the last valid speech recognition testing in the December 2015 VA examination report.  These audiometric findings equate to Level III hearing in the right and left ears.  See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, they result in a 0 percent disability rating for bilateral hearing impairment.

The bilateral puretone thresholds in August 2016 qualify as exceptional patterns of hearing, as the Veteran had puretone thresholds of 60 decibels and more at each of the frequencies of 1000, 2000, 3000, and 4000 Hertz.  See 38 C.F.R. § 4.86(b).  As such, these audiometric findings equate to Level IV in the right ear and Level V in the left ear.  See id, Table VIa.  When Level IV in the right ear and Level V in the left ear are applied to Table VII, they result in a 10 percent disability rating for bilateral hearing impairment.  As a result, the currently assigned 10 percent disability rating for the Veteran's bilateral hearing loss is accurate and appropriately reflects this disability under the provisions of 38 C.F.R. § 4.86.

      C.  Additional Considerations

With regard to both periods on appeal, the Board has considered the Veteran's reported history of symptomatology related to the service-connected bilateral hearing loss, as noted at the June 2015 Board hearing, July 2012 Notice of Disagreement, February 2013 substantive appeal, as well as by his co-workers in statements associated with the record in March 2011 and June 2015.  He is competent to report a decrease in hearing acuity because this requires only personal knowledge as it comes through ones senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran's co-workers are also competent to report their observations of his decrease in hearing acuity.  Id.  Their assertions are also credible; however, the assignment of a disability rating for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations based on the audiology examination results.  See Lendenmann, 3 Vet. App. at 349.  In this case, such competent evidence concerning the nature and extent of the Veteran's disability has been provided in the medical evidence of record.  The Veteran and his co-workers in this case are not competent to measure his level of hearing loss and apply it to the rating schedule, as the record does not show they have the expertise or training to conduct audiographic testing to measure the degree of his hearing loss.

The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  The functional impact that the Veteran describes is contemplated by the rating criteria.  Doucette v. Shulkin, 28 Vet. App. 366 (2017).

For these reasons, a compensable rating for bilateral hearing loss prior to December 3, 2015 and a rating in excess of 10 percent thereafter is denied.  38 C.F.R. §§ 4.3, 4.7.

Dermatophytosis and Onychomycosis

In a March 1996 VA rating decision, service connection for recurrent left ingrown toenail and tinea pedis was granted because the disability was deemed to be directly related to his military service.  The Veteran was assigned a noncompensable (0 percent) rating effective for the entire rating period from February 1, 1996 (date following separation from active service).  See 38 C.F.R. § 4.118, Diagnostic Code 7817 (1996).

On January 20, 2011, the Veteran requested a higher rating.  In the January 2012 VA rating decision on appeal, the RO recharacterized the service-connected disability as dermatophytosis and onychomycosis and continued the noncompensable (0 percent) rating under Diagnostic Code 7813.  See 38 C.F.R. § 4.118.  During the course of the appeal, in a January 2016 VA rating decision, a 10 percent disability rating was assigned effective from December 3, 2015.  Id.  Since the 0 and 10 percent disability ratings are not the maximum ratings available prior to December 3, 2015 or thereafter, the issue has been returned to the Board and listed on the title page accordingly.  See AB, 6 Vet. App. at 35.

Diagnostic Code 7813 provides that dermatophytosis (ringworm: of body, tinea corporis; of head, tinea capitis; of feet, tinea pedis; of beard area, tinea barbae; of nails, tinea unguium; of inguinal area (jock itch), tinea cruris) is to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or dermatitis (Diagnostic Code 7806), depending upon the predominant disability.  See 38 C.F.R. § 4.118.

As will be discussed, the Veteran's dermatophytosis and onychomycosis is distributed across his feet and does not involve the face or head or cause scarring.  As a result, the Board finds that the predominant disability is dermatitis; therefore, the Veteran's disability will be rated under Diagnostic Code 7806, and consideration under Diagnostic Codes 7800 and 7801 through 7805 is not warranted in this case.

Diagnostic Code 7806 provides the following evaluations for dermatitis or eczema:
      
0 percent disabling with less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period;

10 percent disabling with at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period; 

30 percent disabling with 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period; and 

60 percent disabling, the maximum available, with more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.

Again, at the outset, the Board notes that review of the record is silent for any VA treatment records, as noted after attempts by the RO to obtain such records in February 2011, June 2011, and November 2015.

      A.  Higher compensable rating prior to December 3, 2015

The Board considers whether a compensable rating for dermatophytosis and onychomycosis is warranted at any time within one year prior to the date of claim on January 20, 2011.

Review of the evidentiary record includes private treatment records dated from December 2010 to December 2011.

In December 2010, the Veteran reported pain at times when the nails get very thick and when the bilateral great toes have ingrown nail borders.  Following the clinical evaluation, the Veteran was assessed with possible onychomycosis (toenails 1-5 bilaterally), possible tinea pedis, keratoderma, xerosis, and pain in foot.  His treatment plan included instructions for the Veteran to return in two to three months following the administration of oral Lamisil therapy.

A January 2011 podiatry pathology report revealed diagnoses of onychomycosis, subungual pattern of growth, and minimal fungal growth observed.

On February 14, 2011, the Veteran presented for a followup visit for the treatment of onychomycosis utilizing oral therapy (Lamisil), prescribed for 90 days.  Clinical findings revealed the toenails 1-5 continued to remain brownish in color, hypertrophic, and dystrophic with onycholysis, heavy subungual debris, crumbliness and brittleness with negative signs of paronychia and negative signs of secondary bacterial type of infections or complication.  His treatment plan included instructions for the Veteran to return for a followup visit in three months and at that time current therapy could be modified.

In December 2011, the Veteran presented for another followup visit for the treatment of onychomycosis utilizing oral therapy and reported concern of a possible ingrown toenail present of the left great toe.  Upon clinical testing, he demonstrated positive incurvated borders present of the left great toe, positive mild to moderate pain upon palpation, and negative signs of any proud granulation flesh.

At the May 2011 VA examination for skin diseases (other than scars),the Veteran reported severe pain when he impacts the bilateral first toenails as well as the potential for pain and decreased mobility while at work.  The Veteran also reported being prescribed Terbinafine once daily.  Clinical findings revealed thick onychomycosis of the bilateral toenails (other than the right second and third and the left second), mild to moderate intertriginous dermatophytosis of the bilateral toes, and less than 5 percent of total body surface area affected.  It was noted that total body surface area is not applicable to nails.

At the June 2015 Board hearing, the Veteran reported his service-connected dermatophytosis and onychomycosis "not really a big problem," he stubs his toe from time to time which causes pain, and was previously prescribed medication for 30 days.

After a review of the evidence discussed above, the Board finds that the Veteran's service-connected dermatophytosis and onychomycosis was not manifested by at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period prior to February 14, 2011.  The symptomatology included pain, thick onychomycosis of the bilateral toenails, mild to moderate intertriginous dermatophytosis of the bilateral toes, and less than 5 percent of total body surface area affected; nevertheless, such symptomatology was contemplated in the assigned 0 percent rating.  As a result, a compensable rating is denied for service-connected dermatophytosis and onychomycosis prior to February 14, 2011.  See 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7806, 7813.

Since February 14, 2011, the Board finds that the Veteran's service-connected dermatophytosis and onychomycosis was manifested by at least, and no worse, use of systemic therapy required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Specifically, as noted above, the February 2011 private treatment record documented the Veteran was prescribed oral systemic therapy for a period of at least 90 days.  See Johnson v. Shulkin, 862 F.3d 1351 (2017).  As a result, a rating of 30 percent, and no higher, is warranted for service-connected dermatophytosis and onychomycosis from February 14, 2011 to December 2, 2015.  Id.

      B.  Higher Rating in excess of 10 percent since December 3, 2015

The Board considers whether a rating in excess of 10 percent for dermatophytosis and onychomycosis is warranted at any time since December 3, 2015.

On December 3, 2015, the Veteran underwent a VA DBQ examination for skin diseases.  This is the only evaluation of percent of body affected and percent of exposed areas affected during the appeal period since December 3, 2015.   The VA examiner noted total body area affected was 5 percent to less than 20 percent and total exposed area was 0 percent.  The Veteran reported he last used oral antifungal medication for 30 days approximately two years prior for his feet, intermittently uses a topical cream on his trunk and arms, and denied current use of medication for his feet.

Since that examination, the Veteran has not provided an independent statement regarding the extent or severity of his service-connected dermatophytosis and onychomycosis.

After a review of the evidence discussed above, the Board finds that the Veteran's service-connected dermatophytosis and onychomycosis has not manifested by at least 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  The symptomatology includes 5 percent to less than 20 percent total body area affected, use of topical treatment on his trunk and arms, and no treatment for his feet; nevertheless, such symptomatology is contemplated in the assigned 10 percent rating.  As a result, a rating in excess of 10 percent is denied for service-connected dermatophytosis and onychomycosis since December 3, 2015.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.  See 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7806, 7813.

      C.  Additional Considerations

The Board considers whether higher ratings are warranted under any other diagnostic codes pertaining to a skin disability during both periods on appeal.  Particularly, Diagnostic Code 7817 provides higher ratings for exfoliative dermatitis (erythroderma).  See 38 C.F.R. § 4.118.  As noted above, the Veteran's dermatophytosis and onychomycosis is not located on the head, face, or neck.  At the May 2011 VA examination, the Veteran denied fever and weight loss.  Most recently, at the December 2015 VA examination, the VA examiner documented "no" for the Veteran having any systemic manifestations due to any skin diseases, such as fever, weight loss or hypoproteinemia associated with skin conditions such as erythroderma.  For these reasons, a higher rating for dermatophytosis and onychomycosis during either appeal period is not warranted in this case.  38 C.F.R. §§ 4.118, Diagnostic Code 7817.

With regard to both periods on appeal, the Board has considered the Veteran's reported history of symptomatology related to the service-connected dermatophytosis and onychomycosis.  Again, he is competent to report a decrease in hearing acuity because this requires only personal knowledge as it comes through ones senses.  Layno, 6 Vet. App. at 470.  In this case, the Veteran is not competent to identify specific levels of his service-connected musculoskeletal disability according to the appropriate Diagnostic Code and relevant rating criteria.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  In this case, such competent evidence concerning the nature and extent of the Veteran's disability has been provided in the medical evidence of record.  As such, the Board finds these records to be more probative than the Veteran's subjective reported worsened symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Additional Considerations

The Board has considered the possibility of staged ratings and finds that the schedular ratings for the service-connected disabilities on appeal have been in effect for appropriate periods on appeal.  Accordingly, staged ratings are inapplicable.  See Hart, 21 Vet. App. at 505.

Finally, a total disability rating based on individual unemployability (TDIU) is not for consideration because the Veteran does not contend, and the evidence does not show, that his service-connected disabilities on appeal render him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).


ORDER

Entitlement to a compensable rating prior to December 3, 2015 and in excess of 10 percent thereafter for bilateral hearing loss is denied.

Entitlement to a rating of 30 percent, and no higher, from February 14, 2011 to December 2, 2015 is granted, and a compensable rating prior to February 14, 2011 and a rating in excess of 10 percent since December 3, 2015 is denied for dermatophytosis and onychomycosis.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


